Citation Nr: 1415092	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  11-14 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an earlier effective date for coronary artery disease status post stent placement.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to August 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in February 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, that granted service connection and assigned a 30 percent evaluation for coronary artery disease, status post stent placement effective on March 25, 2010, which is the date the claim was received.

A review of the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDING OF FACT

On March 25, 2010, the Veteran filed an original claim for service connection for ischemic heart disease; neither an informal nor a formal claim for benefits was received prior to that date.


CONCLUSION OF LAW

The criteria for an effective date earlier than March 25, 2010, for the award of service connection for ischemic heart disease are not met. 38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In March 2010, the RO sent a letter to the Veteran that explained the evidence necessary to substantiate the claim for service connection.  The letter also informed him of the division of responsibilities in obtaining evidence and explained how disability ratings and effective dates are determined.  This letter was provided prior to initial adjudication of the Veteran's claim for service connection.  

In a February 2011 rating decision, the RO granted service connection for coronary artery disease status post stent placement and assigned a 30 percent evaluation effective from March 25, 2010.  The Veteran is challenging the effective date of the grant of service connection.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id. at 490-91. See also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify has been satisfied with respect to the issue of entitlement to an earlier effective date.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c),(d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

With regard to the duty to assist, the claims file contains the Veteran's service treatment records and VA medical records. See 38 U.S.C.A. § 5103A(a)-(c).

The date that the Veteran filed his claim for service connection is not in dispute, and as will be discussed below, the Board has determined that there is no legal entitlement to the claimed benefit as a matter of law.  As a result, there is no reasonable possibility that further development would result in substantiation of the Veteran's claim. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to an appellant are to be avoided); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this matter and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

Law and Analysis

Initially, we note that the Veteran had not claimed service connection for a covered herbicide disease, prior to March 25, 2010.  Since there had been no prior claim the Nehmer provisions are not applicable. 38 C.F.R. § 3.816.

The general rule regarding effective dates is found at 38 U.S.C.A. § 5110(a): Unless specifically provided otherwise in this chapter, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.

However, there is an exception found at 38 U.S.C.A. § 5110(g): Subject to the provisions of section 5101 of this title, where compensation, dependency and indemnity compensation, or pension is awarded or increased pursuant to any Act or administrative issue, the effective date of such award or increase shall be fixed in accordance with the facts found but shall not be earlier than the effective date of the Act or administrative issue.  In no event shall such award or increase be retroactive for more than one year from the date of application therefor or the date of administrative determination of entitlement, whichever is earlier.

Here, VA added ischemic heart disease to the list of herbicide presumptive effective August 31, 2010. See 75 Fed. Reg. 53,202 (Aug. 31, 2010).  Prior to August 31, 2010, there was evidence of ischemic heart disease in a June 2007 VA treatment record.  Thereafter, the Veteran filed a claim on March 25, 2010.

In this case, the Veteran is seeking an effective date earlier than March 25, 2010, for the grant of service connection for coronary artery disease status post stent placement.  He expressed disagreement with the effective date assigned but did not allege any specific error with the effective date assigned.  See Notice of disagreement received March 2011. 

To the extent that Veteran is not asserting that he filed an earlier formal or informal claim, prior to March 25, 2010; the provisions of 38 U.S.C.A. § 5110(a) require that the effective date shall not be earlier than the date of receipt of application therefor.

The Veteran filed his original claim for service connection for ischemic heart disease on March 25, 2010.  See VA From 21-526 Veteran's Application for Compensation and/or Pension.  The record does not contain evidence of the Veteran having filed any claim prior to March 25, 2010.  The Board notes there was evidence of ischemic heart disease prior to the effective date of service connection that has been assigned.  The record does not support the assignment of an effective date prior to March 25, 2010.

The Board has considered the effect of a liberalizing law or VA issue. 38 U.S.C.A. § 5110(g);38 C.F.R. § 3.114(a).  Here, the effective date of the regulation which added ischemic heart disease as a disease presumptively due to in-service exposure to herbicides is March 31, 2010.  In this case, the effective date for the grant of service connection is March 25, 2010, which is prior to the effective date of the liberalizing law.  

We also note 38 C.F.R. § 3.157 is not applicable since the Veteran does not have the first condition precedent, including a claim for pension or compensation that has been allowed or disallowed at the time of the 2007 VA examination.  Merely being seen for VA examination or hospitalization does not constitute either a claim for compensation or an informal claim for compensation since the benefit sought (compensation) is not identified.  38 C.F.R. § 3.155(a).  

As the preponderance of the evidence is against an earlier effective date for the grant of service connection for coronary artery disease status post stent placement, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied. 38 U.S.C.A. § 5107.

ORDER

An effective date prior to March 25, 2010, for the grant of service connection for coronary artery disease, status post stent placement is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


